Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment (the "First Amendment") to that certain Employment
Agreement (the "Agreement") dated effective as of March 1, 2007 by and between
HCC Insurance Holdings, Inc. ("HCC") and Craig J. Kelbel ("Executive") is
entered into effective as of September 1, 2009. Capitalized terms used herein
and not otherwise defined shall have the meaning set forth in the Agreement.

In consideration of the covenants and agreements of the parties set forth below
and other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

    The Term of the Agreement set forth in Section 1 of the Agreement shall be
    extended to December 31, 2013.

    Section 3(g) shall be deleted in its entirety and replaced with the
    following:

    "(g) Country Club Dues. Executive shall be entitled to the use of a
    corporate membership (to be owned by the Company) at one country club to be
    agreed by the CEO. Monthly dues for such memberships shall be paid by the
    Company, and the initial membership costs associated with such membership
    shall not exceed $100,000. For the avoidance of doubt, upon Executive's
    obtaining a new country club membership in Atlanta, Georgia, the membership
    in Lochinvar Country Club in Houston, Texas, that is currently used by
    Executive shall revert to HCC. Executive agrees to take all actions
    reasonably requested by HCC or required by the club to vest ownership of
    such membership in HCC."

 1. All other provisions of the Agreement remain in full force and effect and
    are not altered by this Amendment.

[signature page follows]



 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of September 1, 2009.

EXECUTIVE:

 

 

/s/ Craig J. Kelbel

Craig J. Kelbel

 

Date: 8/24/2009

COMPANY:

HCC Insurance Holdings, Inc.

 

By: /s/ John N. Molbeck, Jr.

John N. Molbeck, Jr.,

President & Chief Executive Officer

Date: 8/25/2009



 

 